Exhibit 10.1
May 9, 2011
Mr. Mark Smits
102 Westwind Drive
Coppell, TX 75019
Dear Mark:
We are pleased to extend the following offer of employment to you:

     
Title:
  Senior Vice President, Commercial Operations
 
   
Reporting to:
  Doug Bryant, President & CEO
 
   
Compensation:
  $285,000 annually
 
   
Annual Bonus:
  You will participate in the bonus plan with a target bonus of 40% at
achievement of plan, consistent with our SVP level executives. This bonus will
be prorated for 2011.
 
   
Equity:
  You will receive equity equal to $275,000 in total value with half of such
value awarded in the form of non-qualified stock options (vesting over four
years with 50% vesting on the second anniversary of the grant date and annually
thereafter) and half of such value in the form of time-based restricted stock
units (cliff vesting at the end of four years). The purchase price will be the
closing NASDAQ market price of Quidel’s stock on your actual start date.
 
   
Vacation Benefit:
  You will receive four weeks of vacation per year, accrued from your
anniversary date.
 
   
Change in Control
Agreement:
  You will be provided with change of control protection as outlined for other
officers. Details of this protection are contained in the attached Agreement re:
 
  Change in Control. Please sign and return.
 
   
Start Date:
  TBD

In addition to the above, as a Quidel employee, you will be eligible to
participate in our benefits programs, which will take effect on your first day
of employment. A summary of these benefits is provided in the enclosed
materials. Details of these benefit plans will be provided to you upon your
employment.
As a condition of employment with Quidel Corporation, you will be required to:
(1) read, sign and return one copy of the enclosed Invention and Confidential
Information Agreement; (2) within

 



--------------------------------------------------------------------------------



 



Mr. Mark Smits
Offer Letter
Page 2
the first three days of employment, you must provide documents from the enclosed
List of Acceptable Documents (I-9) which prove your identity and right to work
in the United States; and (3) read, sign and return one copy of page 5 of the
enclosed Employee Code of Conduct.
This offer of employment is contingent upon successfully passing a
pre-employment drug screen, background and reference check. Our vendor will be
in contact with you to set up your drug screen appointment, which must be
completed as soon as reasonably possible.
Quidel Corporation is an at-will employer. This means that you have the right to
terminate your employment with Quidel at any time, for any reason, with or
without notice. Similarly, Quidel has the right to terminate the employment
relationship at any time, for any reason, with or without notice. Any contrary
representations, which may have been made to you, are superseded by this offer.
Any modifications to this “at-will” term of your employment must be in writing
and signed by you and Quidel’s President.
This offer expires seven days from the date of this letter. Please indicate your
acceptance of our offer by signing below and returning a copy of this letter to
Human Resources as soon as possible.
Mark, on behalf of senior management, we are looking forward to having you join
us as we work together to provide quality products to the medical community and
to create value for the employees and shareholders of Quidel Corporation.
Sincerely,
Phyllis Huckabee
Vice President, Human Resources

cc:   Doug Bryant
Human Resources

Enclosures
I have read, understand and accept these terms and conditions of employment. I
further understand that while my salary, benefits, job title and job duties may
change from time to time without a written modification of this agreement, the
at-will term of my employment is a term of employment which cannot be altered or
modified except in writing, signed by me and Quidel’s President.

      /s/ Mark W. Smits   May 11, 2011                     Signature  
Date                    

 